Exhibit 10.12
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
STOCK APPRECIATION RIGHTS
These Standard Terms and Conditions apply to any Stock Appreciation Rights (the
“SARs”) granted under the Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as
amended (the “Plan”), on or after January 1, 2011, which are evidenced by a
Grant Notice or an action of the Committee that specifically refers to these
Standard Terms and Conditions.

1.  
TERMS OF STOCK APPRECIATION RIGHTS

Dresser-Rand Group Inc. (the “Company”) has granted to the Participant named in
the Grant Notice provided to said Participant herewith (the “Grant Notice”)
Stock Appreciation Rights with respect to the number of shares of the Company’s
common stock (the “Shares”), set forth in the Grant Notice, at the purchase
price per share and upon the other terms and subject to the conditions set forth
in the Grant Notice, these Standard Terms and Conditions (as amended from time
to time), and the Plan. For purposes of these Standard Terms and Conditions and
the Grant Notice, any reference to the Company shall include a reference to any
Subsidiary. Capitalized terms not defined in this document have the meaning
given to them in Plan or Grant Notice.

2.  
EXERCISE OF STOCK APPRECIATION RIGHT

The Stock Appreciation Right shall not be exercisable as of the Grant Date set
forth in the Grant Notice. After the Grant Date, to the extent not previously
exercised, and subject to termination or acceleration as provided in these
Standard Terms and Conditions and the Plan, the Stock Appreciation Right shall
be exercisable to the extent it becomes vested, as described in the Grant
Notice. The Participant may exercise any SARs that have become vested and
exercisable by providing written notice of exercise to the Company specifying
the number of SARs to be exercised. As soon as practicable following receipt of
notice of exercise, the Company shall make a payment to the Participant equal to
the excess of (i) the aggregate Fair Market Value on the date of exercise of the
number of Shares subject to the SARs being exercised over (ii) the aggregate
Exercise Price of the SARs being exercised. Such payment shall be made in cash,
in Shares or in a combination thereof, as determined by the Committee in its
sole discretion.
Fractional shares may not be exercised. To the extent payment is in the form of
Shares of Common Stock, such Shares of Common Stock will be issued as soon as
practical after exercise. Notwithstanding the above, the Company shall not be
obligated to deliver any shares of Common Stock during any period when the
Company determines that the exercisability of the SAR or the delivery of Shares
hereunder would violate any federal, state or other applicable laws.

 

 



--------------------------------------------------------------------------------



 



3.  
EXPIRATION OF STOCK APPRECIATION RIGHTS

Except as provided in this Section 3, the Stock Appreciation Rights shall expire
and cease to be exercisable as of the Expiration Date set forth in the Grant
Notice.

  A.  
If the Participant’s employment terminates by reason of Retirement (as defined
in Section 13.F below), the Participant (or the Participant’s estate,
beneficiary or legal representative), subject to Section 8, may exercise the
Stock Appreciation Rights vested or exercisable until the Expiration Date. Upon
Retirement, the unvested Stock Appreciation Rights shall continue to vest under
the schedule described in the Grant Notice; provided, however, that if the
Grantee’s Retirement is less than twelve (12) months after the Grant Date, only
the following portion of the unvested Stock Appreciation Rights shall continue
to vest under the schedule described in the Grant Notice: (x) the number of
unvested Stock Appreciation Rights granted hereunder, (y) multiplied by a
fraction, (I) the numerator of which is the number of full days from the Grant
Date through the date of Retirement, and (II) the denominator of which is 365.
The remaining unvested portion of the Stock Appreciation Rights shall be
forfeited and canceled as of the date of such Retirement.

  B.  
If the Participant’s employment terminates by reason of death or Disability, the
Participant (with Participant’s estate, beneficiary or legal representative, may
exercise the Stock Appreciation Rights (regardless of whether then vested or
exercisable) until the earlier of (i) the twelve month anniversary of the date
of such termination and (ii) the Expiration Date.

  C.  
If the Participant’s employment terminates for any reason other than death,
Disability, Cause or Retirement, the Participant may exercise any Stock
Appreciation Rights that are vested and exercisable at the time of such
termination of employment until the earlier of (A) the 90-day anniversary of the
date of such termination of employment and (B) the Expiration Date. Any portion
of the Stock Appreciation Rights that is not vested and exercisable at the time
of such a termination of employment shall be forfeited and canceled as of the
date of termination of employment.

  D.  
If the Participant’s employment is terminated for Cause, the entire Stock
Appreciation Rights, whether or not then vested and exercisable, shall be
immediately forfeited and canceled as of the date of such termination of
employment.

 

2



--------------------------------------------------------------------------------



 



4.  
CHANGE IN CONTROL

Unless otherwise provided in an employment, severance or other agreement between
the Company and the Participant, the Committee shall determine the effect of a
Change in Control on the Stock Appreciation Rights. Without limitation, the
Committee may provide for the acceleration of vesting and exercisability of any
unvested Stock Appreciation Rights, for a cash payment based on the Change in
Control Price in settlement of the Stock Appreciation Rights, or for the
assumption or substitution of Stock Appreciation Rights by the Participant’s
employer (or the parent or an Affiliate of such employer) that engages the
Participant immediately following the Change in Control.

5.  
RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of Shares (if any)
issued as a result of the exercise of the Stock Appreciation Right, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by the Participant and other holders of stock appreciation rights and/or
stock options and (c) restrictions as to the use of a specified brokerage firm
for such resales or other transfers.

6.  
INCOME TAXES

The Company shall not deliver cash or shares of Common Stock in respect of the
exercise of any Stock Appreciation Right unless and until the Participant has
made arrangements satisfactory to the Committee to satisfy applicable
withholding tax obligations. Unless otherwise permitted by the Committee,
withholding shall be effected by withholding amounts payable (including, to the
extent applicable, Shares of Common Stock) issuable in connection with the
exercise of the Stock Appreciation Rights. The Participant acknowledges that the
Company shall have the right to deduct any taxes required to be withheld by law
in connection with the exercise of the Stock Appreciation Rights from any
amounts payable by it to the Participant (including, without limitation, future
cash wages).

7.  
NON-TRANSFERABILITY OF STOCK APPRECIATION RIGHTS

The Participant may not assign or transfer the Stock Appreciation Right to
anyone other than by will or the laws of descent and, subject to Section 3.B,
the Stock Appreciation Right shall be exercisable only by the Participant during
his or her lifetime. The Company may cancel the Participant’s Stock Appreciation
Right if the Participant attempts to assign or transfer it in a manner
inconsistent with this Section 7.

 

3



--------------------------------------------------------------------------------



 



8.  
RESTRICTED ACTIVITIES

  A.  
By accepting the Stock Appreciation Right, the Participant acknowledges and
agrees that (i) the Company is engaged in a highly competitive business;
(ii) the Company has expended considerable time and resources to develop
goodwill with its customers, vendors, and others, and to create, protect, and
exploit its Confidential Information (as defined in Section 13.B below);
(iii) the Company must continue to prevent the dilution of its goodwill and
unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests; (iv) the Participant’s
participation in or direction of the Company’s day-to-day operations and
strategic planning are an integral part of the Company’s continued success and
goodwill; (v) in the period between the Participant’s notice to the Committee of
the Participant’s Retirement and the date of the Participant’s Retirement (the
“Transition Period”), the Participant will participate in identifying a
successor, transitioning his or her responsibilities to and training a
successor, and engaging in other transition activities (the “Transition
Process”); (vi) given the Participant’s position and responsibilities, including
during the Transition Period, he or she necessarily will be relying on and/or
creating Confidential Information that belongs to the Company and enhances the
Company’s goodwill; during the Transition Process will be transmitting
Confidential Information to his or her successor; and in carrying out his or her
responsibilities, including during the Transition Process, the Participant in
turn will be relying on the Company’s goodwill and the disclosure by the Company
to him or her of Confidential Information; (vii) the Participant will have
access to Confidential Information, including concerning the Transition Process,
that could be used by any competitor of the Company in a manner that would
irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill; (viii) the Participant’s engaging in any of the Restricted
Activities during the Restriction Period would result in the inevitable
disclosure or use of Confidential Information for the Competitor’s benefit or to
the detriment of the Company; (ix) the Participant will return to the Company
upon Retirement all the Confidential Information, in whatever form or media and
all copies thereof, in his or her possession, custody, or control; (x) by giving
advance notice of his or her Retirement, the Participant represents that he or
she will not engage in the Restricted Activities; (xi) the Company is relying on
such representation in providing the Participant continuing access to
Confidential Information and authorizing him or her to engage in the Transition
Process and other activities that will create new and additional Confidential
Information during the Transition Period; and (xii) absent the Participant’s
agreement to this Section 8, the Company would not authorize the Participant to
participate in the Transition Process and engage in other activities that will
create new and additional Confidential Information in an unfettered fashion and
would not provide for the extended exercisability of the Stock Appreciation
Right (regardless of whether then vested or exercisable) upon Retirement as
provided for in Section 3.A.

  B.  
The Company, by granting the Stock Appreciation Right, and the Participant, by
accepting the Stock Appreciation Right, thus acknowledge and agree that during
the remaining term of the Participant’s employment with the Company, including
the Transition Period, the Participant (i) will receive Confidential Information
that is unique, proprietary, and valuable to the Company; (ii) will rely on
and/or create Confidential Information that is unique, proprietary, and valuable
to the Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.

 

4



--------------------------------------------------------------------------------



 



  C.  
Accordingly, in consideration of the promises of the Company set out in Section
8.B, the Stock Appreciation Right, and the extended exercisability of the Stock
Appreciation Right (regardless of whether then vested or exercisable) upon
Retirement as provided for in Section 3.A, the Participant agrees that:

  1.  
He or she will not engage in any of the Restricted Activities (as defined in
Section 13.D below) during the Restriction Period (as defined in Section 13.E
below);

  2.  
If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, then (x) the Stock Appreciation Right shall
immediately expire and cease to be exercisable (regardless of whether then
vested or exercisable) and (y) with respect to any Stock Appreciation Right that
has been exercised, the Participant shall immediately pay to the Company in cash
the payment made to the Participant pursuant to Section 2 for such Stock
Appreciation Right, provided that to the extent such payment was made in whole
or part in Shares, the repayment shall include payment in cash of the excess of
the Fair Market Value on the date of exercise of the Shares received over the
aggregate Exercise Price or, at the Company’s option, the Participant shall
surrender the Shares;

  3.  
If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Participant engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 8, without the
necessity of posting any bond or proving special damages or irreparable injury;
and

  4.  
Neither Section 8.C.2 nor Section 8.C.3 constitute the Company’s exclusive
remedy for a breach or threatened breach of the Participant’s obligations under
this Section 8, but shall be in addition to all other remedies available to the
Company at law or equity.

 

5



--------------------------------------------------------------------------------



 



  D.  
By accepting the Stock Appreciation Right, the Participant acknowledges and
agrees that (i) the restrictions contained in this Section 8 are ancillary to an
otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 8.A and B, the Stock Appreciation
Right, and the extended exercisability of all or a portion of the Stock
Appreciation Right (regardless of whether then vested or exercisable) upon
Retirement as provided for in Section 3.A; (ii) the Company’s promises and
undertakings set out in these Standard Terms and Conditions, and in particular
Section 8.B, the Grant Notice, and the Plan, and the Participant’s position and
responsibilities with the Company and his or her promises and undertakings set
out in Section 8.A, give rise to the Company’s interest in restricting the
Participant’s post-Retirement activities; (iii) such restrictions are designed
to enforce the Participant’s promises and undertakings set out in Section 8.A
and his or her common-law obligations and duties owed to the Company; (iv) the
restrictions are reasonable and necessary, are valid and enforceable, and do not
impose a greater restraint than necessary to protect the Company’s goodwill,
Confidential Information, and other legitimate business interests; (v) he or she
will immediately notify the Company in writing should he or she believe or be
advised that the provisions of this Section 8 are not, or likely are not, valid
and enforceable; (vi) he or she will not challenge the enforceability of this
Section 8; (vii) absent the Participant’s agreement to this Section 8, the
Company would not authorize the Participant to participate in the Transition
Process and engage in other activities that provide access to or create new and
additional Confidential Information in an unfettered fashion and would not
provide for the extended exercisability of the Stock Appreciation Right
(regardless of whether then vested or exercisable) upon Retirement as provided
for in Section 3.A.

  E.  
The provisions of Section 3.A providing for the extended exercisability of all
or a portion of the Stock Appreciation Right (regardless of whether then vested
or exercisable) upon Retirement and this Section 8 are mutually dependent and
not severable, and the Participant acknowledges and agrees that the Company
would not provide for the extended exercisability of the Stock Appreciation
Right (regardless of whether then vested or exercisable) upon Retirement as
provided for in Section 3.A but for the Participant’s promises set out in and
the enforceability of this Section 8. Accordingly, if Section 8 or any part of
it is ever declared to be illegal, invalid, or otherwise unenforceable in any
respect by a court of competent jurisdiction, then the Participant agrees that
(x) the Stock Appreciation Right shall immediately expire and cease to be
exercisable (regardless of whether then vested or exercisable) and (y) with
respect to any Stock Appreciation Right that has been exercised, the Participant
shall immediately pay to the Company in cash the payment made to the Participant
pursuant to Section 2 for such Stock Appreciation Right, provided that to the
extent such payment was made in whole or part in Shares, the repayment shall
include payment in cash of the excess of the Fair Market Value on the date of
exercise of the Shares received over the aggregate Exercise Price or, at the
Company’s option, the Participant shall surrender the Shares; provided that if
the scope of the restrictions in this Section 8 as to time, geography, or scope
of activities are deemed by court of competent jurisdiction to exceed the
limitations permitted by applicable law, the Participant and the Company agree
that the restrictions so deemed shall be, and are, automatically reformed to the
maximum limitation permitted by such law.

 

6



--------------------------------------------------------------------------------



 



9.  
THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Stock Appreciation Rights shall
be subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.
The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Stock Appreciation Rights. Any prior agreements, commitments or negotiations
concerning the Stock Appreciation Rights are superseded.

10.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO SARS

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Stock
Appreciation Rights or any part of it. Nothing in the Plan, in the Grant Notice,
these Standard Terms and Conditions or any other instrument executed pursuant to
the Plan shall confer upon the Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.

11.  
GENERAL

Except as provided for in Section 8.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the extent necessary to render it legal, valid and
enforceable, or otherwise deleted, and the remainder of these Standard Terms and
Conditions shall not be affected except to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision.
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

7



--------------------------------------------------------------------------------



 



These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

12.  
ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, the Stock Appreciation Rights and
the Common Stock via Company web site or other electronic delivery.

13.  
DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

  A.  
“Competitor” shall mean any person or entity that carries on business activities
in competition with the activities of the Company, including but not limited to
(i) suppliers of rotating equipment, services and solutions for applications in
the oil, gas, petrochemical and process industries including for oil and gas
production; high-pressure gas injection, gas lift and other applications for
enhanced oil recovery; natural gas production and processing; gas liquefaction;
gas gathering, transmission and storage; hydrogen, wet and coker gas, synthesis
gas, carbon dioxide and other applications for the refining, fertilizer and
petrochemical markets; (ii) several applications for the armed forces;
(iii) applications for general industrial markets such as paper, steel, sugar,
and distributed and independent power generation; or (iv) competing
environmental solutions such as compressed air energy storage, combined heat and
power, air separation, bio fuels, and wave or wind energy or (v) servicing the
Company’s installed base of equipment, and the installed base of the Company’s
class of equipment of other suppliers through the provision of parts, repairs,
overhauls, operation and maintenance, upgrades, revamps, applied technology
solutions, coatings, field services, technical support and other extended
services. The term “Competitor” specifically includes but is not limited to the
centrifugal turbo and reciprocating compressor, steam and gas turbine, rotating
machinery, related aftermarket parts and services (including repairs, revamps,
re-rates, upgrades, applied technology, overhauls, remanufacturing, installation
and start-up) and other competing businesses of (x) GE Oil & Gas/Nuovo Pignone,
Siemens (including TurboCare), Solar Turbines, Inc., Rolls-Royce Group plc,
Elliott Company, General Electric, Alstom, Mitsubishi Heavy Industries, Hitachi,
MAN Turbo, Hickham USA, Sulzer Turbo Services, Wood Group, Burckhardt
Compression, Neuman & Esser Group, Ariel Corp., Thomassen Mitsui & Co., Ltd.,
Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar Inc., Solar, Hoerbiger, or,
if those corporate names are not formally correct, the businesses commonly
referred to by those names; and (y) the successors to, assigns of, and
affiliates of the persons or entities described in clause (x).

 

8



--------------------------------------------------------------------------------



 



  B.  
“Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Participant); business, marketing and operational projections, plans,
and opportunities; and customer, vendor, and supplier information; but excluding
any such information that is or becomes generally available to the public other
than as a result of any unauthorized disclosure or breach of duty by the
Participant.

  C.  
“Noncompetition Area” shall mean the following geographic areas to the extent
the Participant’s duties and responsibilities for the Company take or took place
anywhere in or are or were directed at any part of: (i) any foreign country in
which the Company has provided, sold, or installed its services, products, or
systems or has definitive plans to provide, sell, or install its services,
products, or systems during the Participant’s employment by the Company; and
(ii) any state or territory of the United States of America.

  D.  
“Restricted Activities” means:

  1.  
The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Participant’s employment had been employed by
the Company within the previous 12 months, to leave that employment or cease
performing those services;

  2.  
The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is then a customer, supplier, or vendor of the Company to cease being a
customer, supplier, or vendor of the Company or to divert all or any part of
such person’s or entity’s business from the Company; and

 

9



--------------------------------------------------------------------------------



 



  3.  
The Participant, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Participant’s conduct was a potential customer, supplier, or vendor of
the Company within the previous 12 months, not to become a customer, supplier,
or vendor of the Company or to divert all or any part of such person’s or
entity’s business from the Company; and

  4.  
The Participant’s association directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, financial
contributor, or consultant, with any Competitor.

With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Participant has or had Confidential Information (including without
limitation knowledge of or participation in a bid, proposal, or offer); and the
Restricted Activities in D.4 extend only to a (x) the performance by the
Participant, directly or indirectly, of the same or similar activities the
Participant performed for the Company prior to Retirement or such other
activities that by their nature are likely to lead to the disclosure of
Confidential Information; and (y) that take place anywhere in, or are directed
at any part of, the Noncompetition Area. The “Restricted Activities” do not
extend to the Participant’s investment in stock or other securities of a
Competitor listed on a national securities exchange or actively traded in the
over-the-counter market if he or she and the members of his or her immediate
family do not, directly or indirectly, hold more than a total of 5% of all such
shares of stock or other securities issued and outstanding.

  E.  
“Restriction Period” shall mean the period of the Participant’s employment by
the Company and continuing through the date that is three years after the
Participant’s Retirement.

  F.  
“Retirement” shall mean the Participant’s voluntary termination of employment or
other service from the Company after the Participant has attained age sixty-two
and completed at least ten years of continuous service with the Company as of
the date of termination or has attained age sixty-five and completed at least
five years of continuous service with the Company as of the date of termination
and in either event with the express intent not to engage in any of the
Restricted Activities after termination, provided that the Participant has
provided the Committee at least one year’s advance notice of such retirement.

 

10